DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 
Status of Claims
The status of the claims as filed in the reply dated 10/27/2022 are as follows: 
Claims 1-6 are pending;
Claims 4-6 are withdrawn from consideration;
Claims 1-3 are being examined.

Drawings
The drawings were received on 10/27/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN206272929U, as cited in the IDS).
Re Claim 1. Li teaches a heat transfer component reinforcement structure comprising a main body (2, 3) and a reinforcement member (1) (Figures 1-3), 
the main body having a first side (top of 2, 3) and a second side (bottom of 3) respectively positioned on upper and lower sides of the main body, a pair of first lateral sides, and a pair of second lateral sides (see annotated Figure 1 below for the lateral sides) (Figures 1-3), 
the reinforcement member (1) being correspondingly externally connected with the main body, the reinforcement member being engaged (via 2), latched (via 12) and connected with the first lateral sides and the second lateral sides of the main body or the reinforcement member being engaged, latched and connected with the junctions between the first and second lateral sides in four corners (Figures 1-3 illustrate the reinforcement member 1 externally attached at both lateral sides of the main body), 
wherein the reinforcement member has a reinforcement main body (1) with a horizontal portion and a vertical portion (13) extending perpendicular to the horizontal portion, the horizontal portion being selectively attached to the first side or the second side of the main body, the vertical portion abutting one of the pair of first lateral sides (Figures 1-3; The reinforcement member is comprised of a horizontal flat plate 1 with vertical edge members 13 attached at the lateral sides).  


    PNG
    media_image1.png
    391
    701
    media_image1.png
    Greyscale

Annotated Figure 1

Re Claim 2. Li teaches the reinforcement member has a hook section (12) being disposed at two ends of the reinforcement main body and normal to the reinforcement main body (the hooks extend perpendicularly from the reinforcement main body and are located at both left and right ends of the main body as illustrated in Figure 2), the main body being formed with an engagement split (space in 2 for the hook 12) corresponding to the hook section in communication with the first and second sides of the main body, the hook section being correspondingly inserted and engaged in the engagement split of the main body (Figures 1-3 illustrate the hooks engaged with the split of the main body).  
Re Claim 3. Li teaches the main body and the reinforcement member are made of the same material or different materials (Figures 1-3; Lia inherently teaches this limitation since the claim recites the only two possibilities in the alternative.  Thus, Li must teach one of the two possibilities).

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.
Applicant argues on page 6 of the reply that “Li '929 discloses a departure from FPC plates, specifically a steel disc stiffening plate (para. 0005)” and “However, the present application discloses a heat transfer component reinforcement structure capable of increasing the strength of the heat transfer component”.  The reinforcement member (1) of Li will provide structural reinforcement of the FPC board (3).  Thus it can be seen that Li does teach a heat transfer component reinforcement structure capable of increasing the strength of the heat transfer component.
Applicant further argues on page 6 of the reply that “the present application discloses the main body 1 is a thermal conducting body for heat transfer purposes. As the viscose glue solidification layer 2 will inhibit heat transfer, the main body of the present application is different from the glue solidification layer 2 and FPC plates 3 of Li '929”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the main body 1 is a thermal conducting body for heat transfer purposes” and a specific rate of thermal conductivity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, since the viscose glue solidification layer 2 of Li will transfer some heat, it reads on the current claims.  Therefore, the applicants’ arguments are not persuasive.
Applicant argues on page 6-7 of the reply that “The reinforcement members 2 are L shaped (shown in Figs. 1-6) and respectively connected with the first lateral sides 11 and the second lateral sides 12 or respectively connected with the junctions between the first and second lateral sides at four corners. Therefore, the first side or second side of the main body is covered outside by the reinforcement members 2. Therefore, Li '929 fails to disclose a main body and reinforcement members such as in the claimed invention”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The reinforcement members 2 are L shaped” and “the first side or second side of the main body is covered outside by the reinforcement members 2”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, Li illustrates in Figures 1-6 that the reinforcement member is comprised of a horizontal flat plate 1 with vertical edge members 13 attached at the lateral sides.  The vertical edge members 13 and the flat plate 1 make a generally “L” shape.  Additionally, there is no language in the claims that requires the reinforcement member to fully cover the lateral sides as argued by the applicant.  Accordingly, the vertical edge members that overlaps the lateral sides of the main body satisfies the current claim language. Therefore, the applicants’ arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763